Citation Nr: 1606716	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1985 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a right ankle disorder secondary to his service-connected left and right knee disabilities.

In October 2013, the Board remanded the claim for a VA examination, which the Veteran was afforded in January 2016.  However, while the VA examiner offered opinions regarding direct service connection and aggravation by the Veteran's service connected left and right knee disabilities, the opinion did not address the possibility that the Veteran's right ankle disorder was due to or caused by his service-connected right knee disability.  In addition, the opinion did not discuss evidence that was favorable to the Veteran, specifically a December 2009 treatment note, in which the medical professional wrote that: "it is reasonable to assume that the [Veteran's] right knee and tri-compartmental arthritis has been exacerbated due to his previous left knee injury and the overuse he had on the right knee as the leg he could rely on.  The [Veteran] may have had arthritis in the knee prior, however
his pain symptoms may not have started until he injured his left knee and began
favoring his left leg during stance and ambulation."  

Therefore, an addendum opinion is needed.


Accordingly, the case is REMANDED for the following action:

1.  Return the claim folder to the examiner who provided the January 2016 VA opinion, or if this examiner is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be scheduled.  The examiner is asked to answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's right ankle disorder was directly caused by a service connected disability (to specifically include his left and right knee disabilities).  Why or why not?

In so doing, the examiner should review and address the December 2009 physician's opinion (in a treatment record dated December 12, 2011 on VBMS) that it was "reasonable to assume" the Veteran's right ankle disorder was due to his previous left knee injury.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's right ankle disorder was aggravated (i.e. permanently made worse beyond the natural progression of the disability) by the Veteran's service connected left and/or right knee disabilities.  Why or why not?

If aggravation is found, the examiners should attempt to quantify the degree of additional disability resulting from the aggravation. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

